UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-4817


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOSUE VILLALTA, a/k/a Walter Alberto Sanchez,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Senior District
Judge. (8:14-cr-00195-DKC-1)


Submitted:   June 17, 2015                 Decided:   September 8, 2015


Before SHEDD, FLOYD, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Paresh S. Patel, Appellate
Attorney,   Greenbelt,  Maryland,   for  Appellant.    Rod   J.
Rosenstein, United States Attorney, Baltimore, Maryland; Sujit
Raman, Chief of Appeals, Greenbelt, Maryland; Leslie Caldwell,
Assistant Attorney General, Sung-Hee Suh, Deputy Assistant
Attorney General, James I. Pearce, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Josue   Villalta       pled    guilty          to    illegal        reentry    after

deportation, in violation of 8 U.S.C. § 1326(a) (2012), and was

sentenced to 13 months’ imprisonment and 3 years of supervised

release.      The    only    issue    Villalta            raises    on     appeal    is    a

challenge to the district court’s finding that he had previously

been convicted of an “aggravated felony,” triggering an eight-

level enhancement under the U.S. Sentencing Guidelines Manual

§ 2L1.2(b)(1)(C)      (2013),        and       resulting           in     a      Sentencing

Guidelines range of 15 to 21 months.                      We dismiss the appeal as

moot.

      During the pendency of this appeal, Villalta was released

from imprisonment.          Accordingly, his arguments challenging the

district   court’s    imposition      of       the    13-month          prison    term    are

moot.   Cf. United States v. Hardy, 545 F.3d 280, 284-85 (4th

Cir. 2008) (noting that appellant’s release from prison during

pendency of appeal mooted challenge to revocation of supervised

release and imposition of prison sentence); see Friedman’s, Inc.

v. Dunlap, 290 F.3d 191, 197 (4th Cir. 2002) (“[W]hether we are

presented with a live case or controversy is a question we may

raise sua sponte since mootness goes to the heart of the Article

III   jurisdiction    of     the    courts.”         (internal          quotation     marks

omitted)).    Villalta does not challenge either his conviction or

the district court’s imposition of supervised release.

                                           2
     Accordingly, we dismiss the appeal as moot.                We dispense

with oral argument because the facts and legal contentions are

adequately   presented   in   the   materials   before   this    court   and

argument would not aid the decisional process.

                                                                  DISMISSED




                                     3